           Case 1:15-vv-00227-UNJ Document 80 Filed 06/29/20 Page 1 of 4




              In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                        No. 15-227V
                                     Filed: June 4, 2020

* * * * * * * * * * * * *
BERNARD HALVERSON,        *                                        UNPUBLISHED
EXECUTOR of the ESTATE OF *
SUSAN HALVERSON, deceased *
                          *
          Petitioner,     *                                        Decision on Damages;
                          *                                        High-Dose Influenza
v.                        *                                        (“Fluzone”) Vaccine;
                          *                                        Cardiac Arrest; Death;
SECRETARY OF HEALTH       *                                        Significant Aggravation
AND HUMAN SERVICES,       *
                          *
          Respondent.     *
* * * * * * * * * * * * *
Jerry Lindheim, Esq., Locks Law Firm, Philadelphia, PA, for petitioner.
Lisa Watts, Esq., US Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Roth, Special Master:

        On March 4, 2015, Bernard Halverson [“Mr. Halverson” or “petitioner”] filed a petition
for compensation under the National Vaccine Injury Compensation Program2 as executor of the
estate of his late wife, Susan Halverson [“Mrs. Halverson”]. Petitioner alleges that Mrs. Halverson
received a high-dose influenza (“flu”) vaccine on January 9, 2014, which caused cardiac arrest and
her subsequent death on January 13, 2014. See Petition, ECF No. 1. An entitlement hearing was
held on November 6 and 7, 2018; on February 4, 2020, I issued a ruling on entitlement, finding
that petitioner was entitled to compensation. See Ruling on Entitlement, ECF No. 70.



1
  Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision
will be available to anyone with access to the internet. However, the parties may object to the Decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. Id.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:15-vv-00227-UNJ Document 80 Filed 06/29/20 Page 2 of 4




        Respondent filed a proffer on June 4, 2020, agreeing to issue the following payment.
Proffer, ECF No. 78.

           A lump sum of $325,000.00 in the form of a check payable to petitioner, Bernard
           Halverson, as the legal administrator of the Estate of Susan Halverson. This
           amount represents compensation for all damages that would be available under §
           300aa-15(a).

        I adopt respondent’s proffer attached hereto, and award compensation in the amount and
on the terms set forth therein. The clerk of the court is directed to enter judgment in accordance
with this decision.3

       IT IS SO ORDERED.

                                             s/ Mindy Michaels Roth
                                             Mindy Michaels Roth
                                             Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
                                                2
            Case 1:15-vv-00227-UNJ Document 80 Filed 06/29/20 Page 3 of 4




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
_________________________________________
BERNARD HALVERSON,                       )
Executor of the Estate of                )
SUSAN HALVERSON, deceased,               )
                                         ) ECF
                          Petitioner,    )
                                         )
               v.                        ) No. 15-227V
                                         ) Special Master
SECRETARY OF HEALTH AND HUMAN            ) Mindy Michaels Roth
SERVICES,                                )
                                         )
                          Respondent.    )
                                         )

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On February 5, 2020, the Court issued a Ruling on Entitlement finding that Bernard

Halverson (“petitioner”) had established by preponderant evidence that the high-dose influenza

vaccine administered to Susan Halverson (“Mrs. Halverson”) on January 9, 2014, was a

substantial factor in her cardiac arrest and death on January 13, 2014. See ECF No. 70.

Respondent now Proffers the following regarding the amount of compensation to be awarded. 1

       I.       Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

a total of $325,000.00 consisting of $75,000.00 for Mrs. Halverson’s past pain and suffering and

$250,000.00 for the statutory death benefit. This represents all elements of compensation to

which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.



1
   The parties have no objection to the proffered award of damages. However, respondent
reserves his right to seek review of the Special Master’s decision pursuant to 42 U.S.C.
§ 300aa-12(e)(1).

                                                1
          Case 1:15-vv-00227-UNJ Document 80 Filed 06/29/20 Page 4 of 4




       II.     Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $325,000.00 in the form of a check payable to petitioner, as the

legal administrator of the Estate of Susan Halverson. See Petitioner’s Exhibit 1 (Letters

Testamentary). If petitioner is not authorized by a court of competent jurisdiction to serve as the

legal representative of the estate of Susan Halverson at the time such payment is made, any such

payment shall be made to the party or parties appointed by a court of competent jurisdiction to

serve as the legal representative of Mrs. Halverson’s estate of upon submission of written

documentation of such appointment to the Secretary. Petitioner agrees.

                                             Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             CATHARINE E. REEVES
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             HEATHER L. PEARLMAN
                                             Assistant Director
                                             Torts Branch, Civil Division

                                             s/Lisa A. Watts
                                             LISA A. WATTS
                                             Senior Trial Attorney
                                             Torts Branch, Civil Division
                                             U.S. Department of Justice
                                             P.O. Box 146
                                             Benjamin Franklin Station
                                             Washington, D.C. 20044-0146
Dated: June 4, 2020                          Tel.: (202) 616-4099

                                                 2
